Order entered December 19, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01216-CV

                          THE STATE OF TEXAS, Appellant

                                           V.

                         DALLAS COUNTY, ET AL., Appellees

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. TX-12-30113

                                       ORDER
       We GRANT appellees’ December 17, 2014 motion for an extension of time to file a

brief. Appellees shall file their brief by JANUARY 16, 2015. We caution appellees that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE